Citation Nr: 1040524	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  08-35 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1962 to October 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Winston-
Salem, North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for PTSD 
and assigned an initial rating of 50 percent.

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) in a video- conference hearing in September 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this appeal.  The RO provided the Veteran with VCAA 
notice as to all elements of the claim in correspondence dated in 
July 2006.  In the correspondence, the RO notified him of how VA 
determines the disability rating and effective dated when a 
disability is found to be connected to service.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the September 2010 video conference hearing, the Veteran 
indicated that he had been treated at the VA Medical Center in 
Philadelphia, Pennsylvania in August and was to be seen again in 
October 2010; however, VA treatment records have not been 
associated with the record certified for appellate review.  Such 
records may be of significant probative value in determining 
whether an increased rating for PTSD may be granted in this case.  
VA medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative of 
the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, 
the RO must request complete copies of the Veteran's VA treatment 
records to associate with the claims file.  

During that hearing, the Veteran indicated that he was in receipt 
of Social Security Administration (SSA) disability benefits, 
based on the severity of his diabetes mellitus.  Here, the Board 
finds that the SSA records are not relevant to this claim, 
because he is receiving SSA disability benefits for diabetes 
mellitus and not for PTSD or any other psychiatric disorder.  See 
Golz v. Shinseki, 590 F.3d 1317 (2010), citing McGee v. Peake, 
511 F.3d 1352, 1357 (Fed. Cir. 2008); Murinscak v. Derwinski, 2 
Vet. App. 363, 370 (1992).  Accordingly, there is no prejudice to 
the Veteran in not obtaining such records. There has been no 
argument that the SSA records are pertinent to the claims being 
adjudicated in this decision as to require that additional 
adjudication resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

Subsequent to the November 2009 supplemental statement of the 
case (SSOC) regarding the of increased rating for PTSD, another 
statement dated December 17, 2009 from E. A. B., M.A., L.P.A., 
was submitted by the Veteran's representative.  At the September 
2010 hearing, the undersigned VLJ requested that the Veteran or 
the Veteran's representative submit a waiver signed by the 
Veteran, waiving consideration of a December 17, 2009 statement 
from E. A. B. so that the appeal could move forward.  Although it 
was indicated that the waiver would be faxed that day to the 
Board, it has not been received.  Since an SSOC has not been 
issued that addresses this additional evidence, this issue must 
be remanded for readjudication and the issuance of an SSOC that 
considers the additional medical evidence received since November 
2009. 

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for PTSD.  Of particular 
interest are any VA treatment records for 
psychiatric treatment, specifically 
records from the Philadelphia VA Medical 
Center in September and October 2010.  
After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file. If the 
RO cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2. After ensuring that the development is 
complete, re-adjudicate the claim for 
increased rating for PTSD.  If not fully 
granted, issue a SSOC before returning the 
claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


